Citation Nr: 1023018	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2001, for the award of special monthly compensation (SMC) 
based on the need of the Veteran's spouse for the regular aid 
and attendance of another person (A&A).

2.  Entitlement to recognition of R.C. as a "helpless child" 
of the Veteran on the basis of permanent incapacity for self-
support prior to attaining age 18.


(The matter of entitlement to waiver of recovery of an 
overpayment of dependent benefits in the amount of $2,522, to 
include the question of whether the overpayment was properly 
created, is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
May 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and May 2008 decisions by the RO.

In March 2004, the RO awarded SMC based on the need of the 
Veteran's spouse for regular A&A, effective September 26, 
2001.  In April 2004, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned, and the 
RO issued a statement of the case (SOC) in December 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2005.  

In a decision issued in September 2006, the Board denied the 
Veteran's claim for an earlier effective date. The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (the Court).  In October 2007, during the 
pendency of his appeal to the Court, his attorney and VA's 
Office of General Counsel filed a joint motion requesting 
that the Court vacate the Board's decision and remand the 
case for further development and readjudication.  The Court 
granted the joint motion in an October 2007 order and 
returned the case to the Board for compliance with the 
directives specified.  

In February 2008, the Board remanded the claim for an earlier 
effective date to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing some of the requested action, the RO continued 
the denial of the claim (as reflected in February 2010 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

In May 2008, the RO denied recognition of R.C. as a "helpless 
child" of the Veteran on the basis of permanent incapacity 
for self-support prior to attaining age 18.  The Veteran 
filed a notice of disagreement (NOD) in June 2008, and the RO 
issued a statement of the case (SOC) in January 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2009.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

Pursuant to the directives specified in the October 2007 
joint motion, in February 2008, the Board remanded the claim 
for an earlier effective date for the award of SMC based on 
the need of the Veteran's spouse for regular A&A.  As noted 
in the Board's February 2008 remand, the Veteran's spouse, 
also a veteran, is herself receiving SMC based on the need 
for A&A, and also has a pending claim for an effective date 
earlier than September 26, 2001, for the award of SMC.  The 
Veteran's spouse's claim for an earlier effective date was 
also remanded to the RO, via the AMC, for additional 
development in October 2005.  As noted by the parties to the 
joint motion, the Veteran's claim and his spouse's claim are 
"inextricably intertwined".  Accordingly, the Board 
directed that the claims be adjudicated together.  

Specifically, in its February 2008 remand, the Board directed 
the RO to provide the Veteran with a letter explaining the 
relationship between his claim and his spouse's claim for 
earlier effective dates for the award of SMC, which was 
provided to him in September 2008.  Then, the RO was directed 
to readjudicate the Veteran's claim for an earlier effective 
date along with his spouse's claim for an earlier effective 
date.  While the RO readjudicated the Veteran's claim for an 
earlier effective date, (as reflected in a February 2010 
SSOC), it is unclear whether his wife's claim was also 
adjudicated.  The February 2010 SSOC makes no mention of the 
Veteran's spouse's claim or its outcome.  The Board points 
out, once again, that the outcome of the Veteran's claim is 
dependent on the outcome of his spouse's claim and that these 
two claims must be adjudicated together.  Hence, remand, 
consistent with Stegall, is warranted. 

The Board also notes that the Veteran's attorney submitted 
additional evidence in March 2010.  This evidence includes a 
January 2010 letter from R.P., a private licensed marriage 
and family therapist, which is pertinent to the Veteran's 
claim and his spouse's claim for an earlier effective date 
for the award of SMC.  The Veteran's attorney did not submit 
a waiver of the Veteran's right to have this newly submitted 
evidence initially considered by the RO.  See 38 C.F.R. § 
20.1304 (2009).  Hence, remand for initial consideration of 
this evidence by the agency of original jurisdiction (AOJ) 
(in this case, the RO), is also warranted.  

As regards the claim for recognition of R.C. as a helpless 
child of the Veteran based on permanent incapacity for self-
support, the Board finds that further development is needed 
prior to appellate consideration.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2009).  Pursuant to 38 C.F.R. § 3.356(a) (2009), a 
child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The focus of analysis is on 
the individual's condition at the time of his or her 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

The Veteran's daughter (R.C.) was born in February 1986.  She 
is currently 24 years old and her 18th birthday was in 
February 2004.  The Veteran and his wife assert that R.C. was 
incapable of self-support by the time she was 18 years old 
due to various psychiatric disabilities resulting from sexual 
assault during childhood.

A November 2005 letter from Dr. Barb, a private physician, 
reflects that he first began treating R.C. in November 2004 
- after her 18th birthday.  Dr. Barb diagnosed R.C. with 
posttraumatic stress disorder (PTSD) and panic disorder and 
opined that she was not able to be self-supportive nor should 
she be considered emancipated due to the special needs of her 
disabling illness.  

In a March 2008 letter, R.P., a private licensed marriage and 
family therapist, indicated that she treated the Veteran's 
daughter (R.C.) from 1994 to 1999 for PTSD related to 
repeated sexual abuse between the ages of 3 to 7 years.  

Records from the Social Security Administration (SSA) reflect 
that R.C. was found disabled from January 2005 - after her 
18th birthday.  SSA granted supplemental benefits to the 
Veteran based on this finding.  Medical records associated 
with this decision include records dated from November 2004, 
which reflect that R.C. was diagnosed with bipolar disorder, 
generalized anxiety disorder, PTSD, borderline personality 
disorder, and somatization disorder, with a history of 
substance abuse disorder.  The SSA disability determination 
also notes that medical improvement was expected with proper 
treatment.

Given the Veteran's assertions, the medical evidence 
suggesting that R.C. may have been incapable of self-support 
at the time of her 18th birthday, and the question of 
permanency of her condition, the Board finds that a medical 
examination and opinion-based on full review of the record, 
and supported by would be helpful in resolving this claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for R.C. to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as an original claim for 
benefits will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or R.C. and death of an 
immediate family member.  Id.  If R.C. fails to report for 
the scheduled examination, the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for R.C. to undergo examination, to ensure 
that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claims for an earlier 
effective date for the award of SMC based on the need of the 
Veteran's spouse for regular A&A, and for recognition of R.C. 
as a helpless child of the Veteran.  The RO's letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should specifically request that the appellant provide 
signed, current authorizations to enable it to obtain all 
outstanding treatment records from R.P. (the private licensed 
marriage and family therapist who treated R.C. from 1994 to 
1999), and Dr. Barb.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's rededication of each claim should include consideration 
of all evidence received since the last final adjudication.

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should send to the appellant a 
letter requesting that the he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should 
specifically request that the appellant 
provide signed, current authorizations to 
enable it to obtain all outstanding 
treatment records from R.P. (the licensed 
marriage and family therapist who treated 
R.C. from 1994 to 1999) and Dr. Barb.  

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified - to particularly 
include outstanding private treatment 
records from R.P. and Dr. Barb - by  
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for R.C. to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file must be made available to the 
physician designated to examine R.C., and 
the examination report should include 
discussion of R.C.'s documented medical 
history and the Veteran's assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on examination of R.C. and 
comprehensive review of the claims file, 
including any recent additional evidence 
received, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A) Whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that R.C.'s disabilities 
rendered her permanently incapable of self-
support at the time of her 18th birthday in 
February 2004.  To the extent possible, the 
examiner should state what employment 
limitations would have existed at age 18 
and what limitations are currently shown.

(B) If it is determined that R.C. is (and 
has been) capable of self-support, then the 
examiner should identify the evidence that 
establishes that she is capable of self-
support and discuss her industrial and 
employment capabilities.

(C) If a finding is made that R.C. was 
permanently incapable of self-support as of 
her 18th birthday, the examiner should 
determine whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) there was improvement 
sufficient to render the claimant capable 
of self-support after the age of 18.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If R.C. fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the Veteran's claims 
in light of all pertinent evidence (to 
include the evidence submitted in March 
2010) and legal authority.  The RO should 
readjudicate the Veteran's claim for an 
earlier effective date for the award of 
SMC based on his spouse's need for A&A, 
along with his spouse's claim for an 
earlier effective date for the award of 
SMC based on her need for A&A.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



